Title: April 10. Fryday.
From: Adams, John
To: 


       Dined at Monsr. Brillon’s, with many Ladies and Gentlemen... Madam Brillon is a Beauty, and a great Mistress of Music, as are her two little Daughters... The Dinner was Luxury as usual—a Cake was brought in, with 3 Flaggs, flying. On one, Pride subdued—on another, Haec Dies, in qua fit Congressus, exultemus et potemus in ea. Supped in the Evening, at Mr. Chamonts. In the evening 2 Gentlemen came in, and advised me, to go to Versailles tomorrow. One of them was the Secretary to the late Ambassador in London, the Count De Noailles.
      